FIT F COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




10/14*015                                                   COANO.12-12-00378-CR
WALKER, KENNETH NEAL             Tr. Ct. No. 241-0592-12                     PD-1429-14
On this day, the Appellant's petition for discretionary review has been granted. The
original and ten copies of the appellant's brief must be filed with this Court within 30
days. The State's brief is due 30 days after the timely filing of the appellant's brief.
ORAL ARGUMENT WILL BE PERMITTED
                                                                     Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *